Citation Nr: 0919790	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  06-18 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In June 2008, the Board remanded the issue to the RO for 
further development in accordance with VA's duty to assist.  
The development has since been completed and the issue is 
currently before the Board for adjudication.


FINDINGS OF FACT

There is no competent evidence of record which causally or 
etiologically relates the Veteran's back disorder to service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
dated in February 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to his claim.  The letter informed 
the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in January 2009 connection with 
his claim.  See 38 C.F.R. § 3.159(c)(4).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

The Veteran contends that his current back disorder is 
related to an in-service back injury sustained in 1973.  The 
Veteran reported that he injured his back in service when he 
fell off the back of a truck.  See January 2009 VA 
examination.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury); Hickson v. 
West, 12 Vet. App. 247, 253 (1999)

Turning to the merits of the Veteran's claim, the Board 
initially notes that service records show the Veteran was 
first treated for back pain diagnosed as a back strain in 
October 1973.  In this treatment record, the examiner noted 
that the back pain had lasted for 2 to 3 weeks, but did not 
indicate the occurrence of an injury or opine as to the 
etiology of the back pain.  An April 1974 service treatment 
record indicates that the Veteran was again treated for low 
back pain.  Again, no injury or etiology was reported in the 
treatment record.  A 1975 service separation examination 
showed no back pain, problems or injury of any kind.  In 
fact, the Veteran reported that he was "in great health". 

The Veteran filed a claim for service connection for a back 
disorder in January 2005.  Private medical records dated in 
2002 and 2003 document ongoing treatment including surgery 
for a lumbar spine injury that occurred at work on or about 
June 14, 2002.  In an August 2002 outpatient evaluation, the 
Veteran reported a work-related in jury in 1997 and a second 
work-related injury in June 2002.  

In October 2002, the Veteran underwent back surgery, 
decompression and fusion L5-S1 with a bone graft.  2002 
treatment records indicated that the Veteran was being 
treated for a work-related back injury.  In January  2003, a 
physician with the Warren Clinic diagnosed lumbar strain and 
spondylolisthesis, L5-S1, with arthrodosis.  In March 2003, 
the same physician also diagnosed sciatica.  A VA treatment 
report from April 2004 reported that the Veteran injured his 
back, post-service, during the course of his employment.  
Treatment reports from 2004 to 2005 indicate a current 
diagnosis of lumbar disc disease with failed back and chronic 
pain, and peripheral neuropathy.  

In June 2005, the Veteran's primary VA provider submitted a 
statement in which he reported that one of the Veteran's main 
problems was chronic low back pain which the Veteran stated 
started in 1974 while in the military.  The examiner opined 
that it was certainly possible that the Veteran's back 
disorder could be residual from that injury.

In January 2009, the Veteran was afforded a VA spine 
examination at which the examiner reviewed the claims file.  
During the examination, the Veteran reported his in-service 
back injury as well as his work-related back injury which 
occurred several years post-service.  Following examination, 
the examiner opined, in essence, that the Veteran's current 
back disorder is not service related.  The examiner supported 
his opinion with the evidence of record indicating that the 
Veteran reported that after the back injury in service, his 
back area improved and he went ahead a finished out his 
military tour.  At the Veteran's discharge examination, it 
was noted that the Veteran was "in great shape."  The 
examiner noted further, that there was no further 
documentation of any back problems until the injury at work.  
After the work injury, the Veteran's back did not improve and 
he began to have involvement of his legs with radicular pain.  
The pain did not improve until he had surgery.  The examiner 
opined that the injury while the Veteran was in the military 
was self-limiting with rapid improvement as opposed to the 
much later work injury which was unrelated to the first 
injury and required surgical intervention.  

July 2005 lay statements were submitted by the Veteran's 
friend and niece.  The statements reported observable 
symptoms of the Veteran's back problems and stated that he 
had had these problems ever since he was discharged from 
service.

Based on the evidence of record, the Board finds that a 
finding of service connection for a back disorder is not 
supported.  

The Veteran meets elements (1) and (2) of the Pond analysis 
because he has a current back disability and there is in-
service evidence of treatment for a back strain.  See Pond, 
12 Vet. App. at 346.  However, the Veteran does not meet 
element (3) because there is no credible nexus between 
service and the Veteran's current back disorder.  See Pond, 
12 Vet. App. at 346.

The more probative evidence of record demonstrates that the 
Veteran's back disorder is not causally or etiologically 
related to active service.  Pond, 12 Vet. App. at 346.  
Specifically, the June 2009 VA examiner opined that the 
Veteran's current back disorder is unrelated to the back 
injury he sustained while in service.  Although the Board 
notes a June 2005 examiner who indicated that the back 
disorder was "possibly" related to service, the Board finds 
this opinion to be merely speculative and of no probative 
value in this case.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (finding that a medical opinion that stated "may" 
also implied "may not" and was therefore speculative).  
Furthermore, the Board notes that the Veteran did not file a 
claim for a back disorder until nearly 30 years after service 
discharge.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).  Therefore, service 
connection is not warranted for a back disorder. 

In making this determination, the Board has considered the 
Veteran's own statements in support of his claim as well as 
the lay statements submitted by friends and family.  However, 
where the determinative issue is one of medical causation or 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007). 

However, the Board finds that the lay statements are 
outweighed by post-service, VA and private treatment records 
indicating that the Veteran's back disorder is related to a 
work injury rather than to service.

In conclusion, although the Veteran does have a current back 
disability, credible medical evidence does not establish that 
the disability was incurred or aggravated in service, or 
manifested within a year following the Veteran's separation 
from service.  Therefore, the Board concludes the 
preponderance of the evidence is against finding that the 
Veteran has a back disorder that is etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for a back disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


